Title: To Thomas Jefferson from Samuel A. Ruddock, 8 January 1803
From: Ruddock, Samuel A.
To: Jefferson, Thomas


          
            on or after 8 Jan. 1803
          
          Your Excellency will be pleased when you see that I am the son of John Ruddock Esq. of Boston, who was the only man that stood forth to defend the Liberty of The United States by the side of Saml. Adams Esq. Late governor there—These two men were the first opposers of the British Government in finuel Hall in Boston—They risked their lives & property for the liberty of their Country which has since been obtained, and which is now enjoyed undisturbed by all our free born sons—It will give you further satisfaction when I inform you that I have by my own industry obtained a good Education and am well versed in all kinds of Military tactics, as well as Mathematics, Philosophy, Astronomy, and all Political Creeds—I have travelled throughout seven different kingdoms—My writings are very extensive but few of which are in print: my constant experiments in different branches of Science have entitled me to respect—when I was in Jamaica a Petition was signed by above twenty masters of American Vessels in the year 1799 and sent to the then President of the United States in order to obtain an appointment for me as American Agent for Commercial affairs in that Island, as 273 american vessels had then been condemned most of which was owing to the negligence of the American agent there—I am not personally acquainted with Mr. Savage, the american there and of course cannot impeach him with any misdemeanor from hear say—which if all true would disqualify him for the Office he now holds under our Government—Doctor Jarvis & Doctor Wm. Eustis were well acquainted with me when I left Boston and with my political principles but I have had the greatest test put to them in foreign countries, as one time I was taken by a band of his majesties soldiers in the night and striped then laid on the floor with a block under my head and an executioner placed by my side under the pretence of saying that I was a Spy. because I had a large collection of Mathematical & Philosophical Instruments & Books and an Invoice of about ten ton of Powder in my pocket book which I bought for the State of Massachusetts in Septr. 1798—But when they saw that I was willing to die for my republican principles they did not wish to deprive me of my life but used every means in their power to deprive me of my reason and if possible to render me useless to Society—But the God of my life has brought me once more to my native shore, which I shall never again leave unless your Excellency may see fit for to appoint me to some foreign agency after you have obtained sufficient satisfaction with respect to my respectibility talants and Commercial information—No man now in america has been nearer death for the liberty of his country then myself—and no one requires more protection.
          Should an opening offer and your Excellency feel satisfied with my abilities I should have no objections to serve my country as a foreign agent—But I do not solicit the office I can by my industry obtain a handsome living here and support my little family—But I only give a hint here that when it calls for the united exertions of the natives of this country to use their efforts to maintain their liberty as such a one I must support it at the risk of my life—
          with profound respect for Your Excellency I remain your most devoted servant—
          
            Saml. A. Ruddock
          
        